Citation Nr: 1338196	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  08-16 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability, to include as due to service-connected left knee disabilities.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability, to include as due to service-connected left knee disabilities.

3.  Entitlement to an increased rating in excess of 10 percent for left knee degenerative joint disease.  

4.  Entitlement to an increased rating in excess of 30 percent for left knee instability.  

5.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.


INTRODUCTION

The Veteran served on active duty from March 1972 to December 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

As discussed below, the claim for service connection for a right knee and a back disability was previously denied in an unappealed April 2003 rating decision.  Where the claim in question has been finally adjudicated at the RO level and not appealed, the law makes clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issues throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a right knee disability and service connection for a back disability.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The relevant evidence has been reviewed.  

The issue of entitlement to special compensation based on the need for aid and attendance has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right knee disability and a back disability, entitlement to an increased disability rating for left knee degenerative joint disease and left knee instability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2003, service connection for a right knee disability and service connection for a back disability were denied; new evidence or a notice of disagreement were not received within one year of notice of that decision.  

2.  Evidence received since notice of the April 2003 rating decision is not cumulative or redundant of the evidence previously of record and pertains to a basis for the prior denial of service connection for a right knee and back disability.  


CONCLUSIONS OF LAW

1.  The April 2003 rating decision that denied service connection for a right knee disability and service connection for a back disability is final.  38 U.S.C.A. 
§§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  The evidence received since the April 2003 rating decision is new and material and thus the claim of service connection for a right knee disability and a back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

To the extent the Board is reopening the claim regarding entitlement to service connection for a right knee disability and service connection for a back disability, the issues on appeal are substantiated, and there are no further VCAA duties with regard to those issues.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Generally, a claim that has been finally denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for a right knee disability and service connection for a back disability were last denied in an April 2003 rating decision on the basis that the record did not demonstrate that a right knee disability or a back disability were incurred during or as a result of the Veteran's military service or were proximately related to service-connected left knee disability.  38 C.F.R. §§ 3.307, 3.309, 3.310 (2013).  New evidence or a notice of disagreement with that decision were not received within one year of that decision.  In fact, the next relevant evidence is a January 2006 claim, which is the basis of the current appeal.  Therefore, the April 2003 decision on the claim became final.  38 U.S.C.A. §§ 7104(b), 7105(c); 
38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2013)).  

At the time of the April 2003 rating decision, the evidence of record demonstrated arthritis of the right knee and lumbar spine, multiple instances of the Veteran complaining that his left knee disability caused him to fall and injure his right knee and spine, and a July 2002 VA examination and opinion stating that the right knee and spine disabilities were not related to the left knee disability.  

The 2002 VA examiner described the right knee disability functional impairment as moderate and stated that it would have occurred much sooner than two years ago had it been related to the left knee disability, which was the result of an injury 28 years ago.  Additionally, the examiner stated that conditions do not "jump over" from one side to the other of the body, as in from the left knee to the right knee.  Regarding the cervical and lumbosacral spine disabilities, the examiner found moderately severe functional impairment and stated that they were not secondary to the service-connected left knee, but rather an industrial injury in 1991.  

Since the prior denial, the Veteran has reported and the medical data reference several falls resulting from the left knee disability.  The Veteran and his wife have described how his right knee and back have worsened recently, to include increased pain and decreased mobility.  In addition, a March 2008 VA examiner described the right knee functional impairment as moderately severe, suggesting an increase in the degree of right knee disability.  

Moreover, the Veteran stated that his VA doctor has told him that his right knee and back disabilities are secondary to his left knee disability and the falls that occurred from his left knee giving way.  As discussed in the remand below, complete records from that doctor have not yet been obtained.  A July 2007 VA treatment record indicated that the Veteran's left knee disability had caused multiple injuries and led to right knee symptoms.  A September 2007 VA treatment record included the notation "lumbar spine djd ? radicular component to LE pain / falling," potentially indicating a possible link between the lumbar symptoms and the falls resulting from the left knee disability.    

The above-described evidence is new in that it was not previously of record.  It pertains to a basis for the prior denial, namely that the right knee and back disabilities are proximately related to the left knee.  In addition, it raises a reasonable possibility of substantiating the claim as it triggers VA's duty to get an examination.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see 38 U.S.C.A. § 5103A(d) (West 2002) (VA's duty to provide an examination in a service connection claim is triggered when there is competent evidence of a current disability and that it might be related to service, but the evidence is insufficient to decide the claim).  Based on the forgoing, the claim is reopened.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a right knee disability is granted. 

New and material evidence having been received, reopening of the claim of entitlement to service connection for a back disability is granted. 


REMAND

In a September 2006 and a June 2009 letter, the Veteran stated that his VA treating physician, Dr. Swartz, who had prescribed his knee braces and crutches, had found his right knee and back disabilities to be secondary to his left knee and the falls experienced as a result of his left knee giving way.  The claims file does not include any VA treatment records authored by Dr. Swartz.  Rather, he was consulted in one June 2006 orthopedic consultation.  

In addition, there appear to be outstanding VA treatment records.  The last VA treatment of record, which is in the Virtual VA system, is dated in October 2012 and the claim was forwarded to the Board in August 2013.  There are other gaps in the VA treatment records in the claims file, including records prior to June 2006, between October 2007 and February 2008, November 2008 and August 2009, and February and August 2010.  

In addition, , the Board finds that a VA examination is necessary to determine whether the Veteran's current right knee and back disabilities were incurred as a result of or were aggravated by his service-connected left knee degenerative joint disease and instability.  

Regarding the TDIU claim, the Board notes that this issue is intertwined with the service connection claims, as the ratings assigned to each service-connected disability determines the type of benefit that could be granted.  Nevertheless, the Court has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability(s) has on his ability to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2013).  The recent examinations do not contain an explicit opinion as to whether the Veteran's unemployment is attributable to his service-connected disabilities or whether those disabilities would preclude all gainful employment.  Therefore, the VA examiner who provides the above requested opinions must also opine as to whether the Veteran's service-connected disabilities impact his ability to obtain and maintain employment for which he would otherwise be qualified based upon his education and experience.  

Finally, in light of the inability to fully examine the left knee at the most recent examination, the Veteran should be provided with a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the claims file or Virtual VA.  The search for such records should include, but is not limited to, all records of treatment with Dr. Swartz and VA treatment prior to June 2006, between October 2007 and February 2008, November 2008 and August 2009, and February and August 2010, and since October 2012.  

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  If there are no such records, a negative response is required.  
 
2.  Schedule the Veteran for a VA orthopedic examination with an appropriate physician to determine the nature and etiology of any right knee and back disability and the current status of his left knee disability.  

The claims file, including a copy of this remand and any relevant records in Virtual VA, must be reviewed and considered by the examiner.  Such review should be noted in the examination report or in an addendum.  

For any right knee and/or back disability exhibited, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) caused or aggravated by his service-connected left knee degenerative disability, including the reported falls from his left knee giving way.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in ankle disability resulting from the aggravation.  

The examiner should identify all chronic orthopedic manifestations of the Veteran's left knee disability and include range-of-motion findings.  The examiner should state whether the Veteran's left knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  The examiner is specifically asked to comment on whether any painful motion or weakness is severe, or, in the alternative, whether there are intermediate degrees of residual weakness, pain, and/or limitation of motion.  

The examiner should also provide an opinion as to the extent of functional loss due to pain, incoordination, weakness, pain on flare-ups, and fatigability.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits and should be done for both loss of extension and loss of flexion.  

The examiner is also requested to describe the extent and severity of any recurrent subluxation or lateral instability of the left knee joint.  

The examiner should indicate the degree of industrial impairment the service-connected disabilities cause and whether they prevent him from obtaining or retaining gainful employment that his education and occupational experience would otherwise permit him to undertake.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.  

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

It is incumbent upon the Veteran to submit to a VA examination and to be fully cooperative with that examination if he is applying for VA compensation benefits.  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992); Dusek v. Derwinski, 2 Vet. App. 519 (1992).  If he fails to report for a scheduled examination, without good cause, or if he shows up for the examination with braces he does not remove on his own, his claim may be denied.  See 38 C.F.R. § 3.655.  He cannot rely on the VA examiner to remove his knee braces for him.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


